IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2009-CA-01610-SCT

CITY OF JACKSON, MISSISSIPPI

v.

MARY GRAY, CHRIS CLAUSELL, ET AL.


DATE OF JUDGMENT:                         09/08/2009
TRIAL JUDGE:                              HON. WILLIAM F. COLEMAN
COURT FROM WHICH APPEALED:                HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  KIMBERLY CELESTE BANKS
                                          PIETER JOHN TEEUWISSEN
ATTORNEYS FOR APPELLEES:                  JOE N. TATUM
                                          EDWARD D. MARKLE
NATURE OF THE CASE:                       CIVIL - PERSONAL INJURY
DISPOSITION:                              REVERSED AND RENDERED - 08/11/2011

MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       BEFORE CARLSON, P.J., LAMAR AND KING, JJ.

       CARLSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Mary Gray, Peggy Pettaway, Kimberly Clausell, Lillian Byrd, and Chris Clausell filed

negligence lawsuits against the City of Jackson, the City of Raymond, and Alice Wilson in

the Circuit Court of the First Judicial District of Hinds County.1 Before trial, the City of

Raymond settled with the plaintiffs, leaving the City of Jackson and Alice Wilson as



       1
         Mary Gray and Peggy Pettaway are coadministrators of Alice Clausell’s estate. The
estate, Kimberly Clausell, and Lillian Byrd filed suit against the City of Raymond and the
City of Jackson. Chris Clausell filed suit against Alice Wilson. The two suits were
consolidated for the purposes of trial.
defendants. Following a bench trial, the circuit judge found that City of Jackson police

officers had acted with reckless disregard for the safety of others and apportioned twenty

percent of the damages to the City of Jackson. The City of Jackson now appeals from the

trial court’s judgment and argues that its police officers did not act with reckless disregard

for the safety of others and that the police officers’ actions were not the proximate cause of

the plaintiffs’ injuries. Finding that the City of Jackson police officers did not act with

reckless disregard, we reverse the trial court’s judgment and render judgment in favor of the

City of Jackson.

                 FACTS AND PROCEEDINGS IN THE TRIAL COURT

¶2.    On April 21, 2007, City of Raymond Police Officer Randy Razor initiated a pursuit

of a gold Ford Explorer traveling on Highway 18 in Raymond, Mississippi. The Explorer

was driven by Alice Wilson.2 According to Officer Razor, Wilson was driving erratically,

weaving onto the shoulder of the highway, and causing other vehicles to drive off the road.

With his blue lights and siren on, Officer Razor pursued Wilson east-bound on Highway 18.

Wilson did not respond to Razor’s attempts to pull her over, and at one point Wilson

narrowly avoided colliding with a motorcycle. Officer Razor continued his pursuit of Wilson

on Highway 18 toward the City of Jackson. As Officer Razor and Wilson entered the city

limits of Jackson, the City of Raymond police dispatcher notified the Hinds County

dispatcher of the pursuit. The Hinds County dispatcher in turn notified the Jackson Police

Department (JPD) dispatcher. Razor was able to get close enough to Wilson’s vehicle to

observe her behavior inside the vehicle. Razor testified that, despite Wilson being alone in

       2
           Officer Razor was unaware of the driver’s identity at the time of the pursuit.

                                                2
the vehicle, Wilson appeared to be talking as if there were a passenger in her vehicle. Based

on Wilson’s behavior, Razor called in a possible “10-92.” 3

¶3.    JPD Officer Stephen Coleman was on Highway 80 in Jackson when he heard a “be

on the lookout” call for a Raymond police officer pursuing a vehicle into Jackson. Officer

Coleman drove his patrol car to the intersection of Highway 80 and Robinson Road and

blocked traffic as Wilson drove by, running a red light, with Officer Razor in pursuit.4 JPD

Officer Terrance Spann also blocked traffic at the intersection of Highway 80 and Robinson

Road. JPD Sergeant Amy Barlow had instructed Jackson police officers to monitor and

assist the pursuit. No JPD officers were behind Officer Razor when he drove through the

intersection of Highway 80 and Robinson Road. Officers Coleman and Spann then followed

behind Officer Razor.

¶4.    Officer Razor continued to pursue Wilson into the downtown Jackson area. Officers

Coleman and Spann also continued to follow behind Officer Razor and Wilson. At this same

time, Metro One helicopter began to observe the pursuit from the air. Metro One notified

JPD of its position while the pursuit was near the intersection of Robinson Road and Ellis

Avenue. Shortly thereafter, Wilson approached the intersection of Robinson Road, Capitol

Street, and Amite Street. Wilson drove onto Amite Street, a one-way street, going the wrong



       3
         During the trial, Razor testified that he had radioed the Hinds County Sheriff’s
Department and had given the dispatcher the description of the vehicle and the tag number,
so that the dispatcher could obtain the vehicle registration information. Also, Razor testified
that he had informed the dispatcher that he possibly could be dealing with a “10-92, which
10-92 is a mental person.” In reality, according to the official “ten-code list,” a 10-92 is an
improperly parked vehicle and a 10-96 is a “mental subject.”
       4
           Highway 18 turns into Robinson Road.

                                              3
way. Officer Razor continued to pursue Wilson down Amite Street, despite her driving

against the flow of traffic. Officers Coleman and Spann did not follow Officer Razor onto

Amite Street. When Wilson and Officer Razor drove onto Amite Street, Officer Coleman

announced over the radio that he was terminating because Wilson was driving the wrong way

on a one-way street. Officers Coleman and Spann then deactivated their blue lights and

sirens and continued onto Capitol Street.

¶5.    JPD Lieutenant Steve McDonald was traveling the correct direction, with the flow of

traffic, on Amite Street when Officer Razor and Wilson passed him driving in the wrong

direction. Lieutenant McDonald had his blue lights and siren on when Officer Razor and

Wilson passed him, because he had been monitoring the radio communication and was aware

that Wilson and the three patrol cars were in his area. When Lieutenant McDonald observed

the direction that Officer Razor and Wilson were traveling, he radioed the City of Jackson

dispatcher and instructed that the pursuit should be terminated. He also instructed the City

of Jackson dispatcher to contact the City of Raymond dispatcher and request that the City of

Raymond dispatcher instruct Officer Razor to terminate his pursuit.

¶6.    At the same time, Officers Coleman and Spann were traveling east on Capitol Street

with their sirens and blue lights deactivated. The officers stopped at a red light at the

intersection of Capitol Street and Lamar Street and waited for the light to change. While

Officer Coleman was stopped at the intersection, he observed Wilson and Officer Razor turn

onto Capitol Street and proceed in the correct direction, with the flow of traffic.5 Officer



       5
         Based on his review of Officer Razor’s deposition, plaintiff’s expert Dennis Waller
testified that the JPD officers had their blue lights on while stopped at this intersection.

                                             4
Coleman then advised the City of Jackson dispatcher that Wilson and Officer Razor were

eastbound on Capitol Street. Officer Coleman testified that he then lost visual contact with

Wilson and Officer Razor because of the incline on Capitol Street. He said he did not see

the two vehicles again until he arrived at the scene of the collision.

¶7.    As Wilson and Officer Razor proceeded eastbound on Capitol Street, Kimberly

Clausell (Kimberly), Lillian Byrd, and Alice Clausell (Alice) approached the intersection of

Capitol Street and Congress Street, driving southbound on Congress Street. Kimberly was

driving; Alice was in the front passenger seat; and Byrd was in the back seat. The traffic

light was red as Kimberly approached the intersection, but it turned green by the time she

reached the intersection. As Kimberly entered the intersection on a green light, Wilson

proceeded eastbound through the red light of the same intersection and collided with

Kimberly’s vehicle. Alice died as a result of her injuries from the collision. Kimberly and

Lillian Byrd were both injured in the crash.

¶8.    Kimberly, Byrd, and Alice’s estate filed suit against the City of Raymond and the

City of Jackson, claiming that the defendants negligently had caused their injuries. Chris

Clausell filed a different suit against Wilson on behalf of Alice’s wrongful death

beneficiaries. The two suits eventually were consolidated for the purposes of trial. The City

of Raymond settled with the plaintiffs, leaving Wilson and the City of Jackson as defendants.

¶9.    A bench trial was held in the Circuit Court of the First Judicial District of Hinds

County, Judge William F. Coleman presiding. Following the trial, Judge Coleman entered

an opinion and order, finding that Wilson was fifty percent at fault, the City of Raymond was

thirty percent at fault, and the City of Jackson was twenty percent at fault. The trial judge


                                               5
based many of his findings regarding the City of Jackson on General Order 600-20. The

judge found that the JPD officers had violated General Order 600-20 for the following

reasons: not stopping or proceeding in a direction opposite of Wilson, but rather driving in

a parallel direction; arriving at the intersection of Capitol Street and Lamar Street prior to

Wilson turning onto Capitol Street; following Wilson on Capitol Street; not obtaining

approval to join Officer Razor’s pursuit; and having three police cars in pursuit of Wilson.

The trial judge also noted that the JPD officers were aware of the following: that Wilson had

been speeding and running red lights; Wilson’s vehicle had been identified by its registration,

and that this information could lead to her later apprehension; that Metro One helicopter was

observing the pursuit; and that Wilson’s offenses were not felonies. The trial court also

noted that the JPD officers did not order Officer Razor to terminate his pursuit. Finally,

Judge Coleman stated: “The Court finds that under the totality of all the circumstances the

Jackson officers acted in reckless disregard of the safety of others and that they did not in

fact terminate the chase and negligently contributed to the cause of the plaintiffs’ injuries and

death.”

¶10.   After the trial court entered its opinion and order, the City of Jackson filed a Motion

to Amend Opinion and Order, to Make Additional Findings, and for Other Relief, requesting,

inter alia, that the trial court amend its opinion and refer to any facts showing that the City

of Jackson’s actions proximately caused or contributed to Wilson’s actions. The trial court

denied the City’s motion regarding proximate cause, refusing to cite any facts relating to

causation.




                                               6
¶11.   The City of Jackson now appeals to this Court from the final judgment of the Circuit

Court for the First Judicial District of Hinds County. The final judgment, which was

incorporated into the Opinion and Order, stated, inter alia:

       IT IS THEREFORE ORDERED AND ADJUDGED, that Chris Clausell,
       for the benefit of the wrongful death beneficiaries of Alice Clausell, deceased,
       recover from Alice Wilson the sum of $500,000 compensatory damages and
       $100,000 punitive damages.

       IT IS FURTHER ORDERED AND ADJUDGED, that Gray and Pettaway,
       co-administrators of the Estate of Alice Clausell, deceased, recover from the
       City of Jackson the sum of $200,000.00 compensatory damages; that Lillian
       Byrd recover the sum of $100,000.00 compensatory damages and that
       Kimberly Clausell recover from the City of Jackson the sum of $100,000.00
       compensatory damages.

It must be noted that Wilson has not appealed from the judgment entered against her. Only

the City of Jackson appeals from the separate judgment entered against it. In today’s appeal,

the City of Jackson raises the following two issues: (1) whether the trial court erred in finding

that the JPD officers had acted in reckless disregard; and (2) whether the trial court erred in

apportioning liability of twenty percent to the City of Jackson without determining proximate

cause. We find issue one to be dispositive of the case and limit our discussion accordingly.

See Berry v. Patten, 51 So. 3d 934, 937 (Miss. 2010).

       WHETHER THERE IS SUBSTANTIAL EVIDENCE IN THE RECORD
       TO SUPPORT THE TRIAL COURT’S FINDING THAT THE ACTIONS
       OF CITY OF JACKSON POLICE OFFICERS CONSTITUTED
       RECKLESS DISREGARD.

¶12.   This case was filed pursuant to the Mississippi Tort Claims Act and was subject to

hearing and determination by a judge siting without a jury. Miss. Code Ann. § 11-46-13

(Rev. 2002). “A circuit court judge sitting without a jury is accorded the same deference



                                               7
with regard to his findings as a chancellor, and his findings are safe on appeal where they are

supported by substantial, credible, and reasonable evidence.” City of Ellisville v. Richardson,

913 So. 2d 973, 977 (Miss. 2005) (quoting City of Jackson v. Brister, 838 So. 2d 274, 277-

78 (Miss. 2003)). These findings will not be disturbed on appeal unless they are manifestly

wrong, clearly erroneous, or an erroneous legal standard was applied. City of Jackson v.

Perry, 764 So. 2d 373, 376 (Miss. 2000).

¶13.   The Mississippi Tort Claims Act (MTCA) generally provides immunity for actions

relating to police and fire protection. Miss. Code Ann. § 11-46-9(1)(c) (Rev. 2002). This

exemption from liability, however, does not apply to acts or omissions performed in

“reckless disregard” for the safety and well-being of one not engaged in criminal acts.6 Id.

Although the MTCA does not define reckless disregard, our caselaw instructs that reckless

disregard is a higher standard than gross negligence and that it involves willful or wanton

conduct which requires knowingly or intentionally doing a thing or wrongful act. Davis v.

City of Clarksdale, 18 So. 3d 246, 249 (Miss. 2009).

¶14.   In City of Jackson v. Presley, 40 So. 3d 520, 521 (Miss. 2010), we reversed a trial

court’s finding that a JPD officer acted with reckless disregard when she was involved in a




       6
           Mississippi Code Section 11-46-9(1)(c) provides:

       A governmental entity and its employees acting within the course and scope
       of their employment or duties shall not be liable for any claim: . . . (c) [a]rising
       out of any act or omission of any employee of a governmental entity engaged
       in the performance or execution of duties or activities relating to police or fire
       protection unless the employee acted in reckless disregard of the safety and
       well-being of any person not engaged in criminal activity at the time of the
       injury . . . .

                                                8
collision while responding to a call that a man was lying in the street, unresponsive and

bleeding. The collision occurred at the busy intersection of Livingston Road and Woodrow

Wilson Avenue. Id. The JPD officer entered the intersection on a red light with her blue

lights and siren activated. Id. Cars in the first two lanes of traffic had stopped, but the

officer’s view of the third lane was blocked. Id. The officer proceeded at approximately five

miles per hour and collided with a vehicle traveling through the intersection. Id. Despite

both the trial court and the Court of Appeals finding that the officer had acted with reckless

disregard, we reversed and found that “[b]ecause the record is devoid of evidence that [the

officer] acted in reckless disregard for the safety of the public, we are bound to conclude that

the judgment of the trial court was against the overwhelming weight of the evidence.” Id.

at 524.

¶15.      On other occasions, we have found that a governmental entity was not exempt from

liability under the MTCA since it acted with reckless disregard for the safety and well-being

of persons not engaged in criminal activity. In City of Jackson v. Lipsey, 834 So. 2d 687,

693 (Miss. 2003), we affirmed a finding of reckless disregard when a JPD officer, responding

to a burglary call, turned suddenly into oncoming traffic without activating his headlights,

blue lights, or siren. In Brister, 838 So. 2d at 276, we held that substantial evidence

supported a finding of reckless disregard. In Brister, JPD officers pursued a check-forgery

suspect for less than sixty seconds over a distance of less than one mile in a residential area.

Id. As a result of the short pursuit, the suspect’s vehicle collided with another vehicle. Id.

The trial court in Brister based its finding of reckless disregard on several factors: the pursuit

was contrary to a police department general order; the officers were engaged in active pursuit

                                                9
when the collision occurred; the pursuit should have been terminated when the officers

realized that the suspect would not pull over; and the officers did not properly balance the

public’s safety with the immediate apprehension of the suspect. Id.

¶16.   Most recently, in City of Jackson v. Law, ___ So. 3d ___, 2011 WL 1498368, at * 9

(Miss. April 21, 2011), we affirmed a trial court’s finding of reckless disregard when a police

officer pursued a known drug user and prostitute for seven miles into a residential

neighborhood, despite the officer’s supervisor instructing him to terminate the pursuit.

¶17.   The following factors may support a finding of reckless disregard in connection with

a police pursuit: (1) length of the chase; (2) type of neighborhood; (3) characteristics of the

streets; (4) presence of vehicular or pedestrian traffic; (5) weather conditions and visibility;

(6) seriousness of the offense for which the police are pursuing the suspect; (7) whether the

officer proceeded with sirens and blue lights; (8) whether the officer had available

alternatives which would lead to the apprehension of the suspect besides pursuit; (9)

existence of a police policy which prohibits pursuit under the circumstances; and (10) rate

of speed of the officer in comparison to the posted speed limit. Richardson, 913 So. 2d at

977 (citing Johnson v. City of Cleveland, 846 So. 2d 1031, 1037 (Miss. 2003)); see also

Brister, 838 So. 2d 274. “It is appropriate for trial courts to consider all ten factors, and to

look at the totality of the circumstances when analyzing whether someone acted in reckless

disregard.” Richardson, 913 So. 2d at 978. The trial court in today’s case listed the ten

factors and discussed some but not all of them. Notably, the trial court did not discuss the

factors that tend to show the City of Jackson did not act with reckless disregard. Based on

the facts before us and because the totality of the circumstances should be considered, we

                                              10
address the factors the trial court analyzed in its opinion and order in addition to the other

factors relevant to today’s case.7 See Id.

¶18.   We must note at the outset of our discussion that the City of Jackson consistently has

claimed that JPD officers did not, in fact, pursue Wilson, but rather, provided assistance to

Officer Razor. Thus, the City of Jackson argues that the Richardson factors are not

applicable in today’s case. The trial judge essentially found that the JPD officers did pursue

Wilson. This finding is supported by Waller’s expert testimony. Also, Jackson Police

Department General Order 600-20 considers situations in which a pursuit initiated in one

jurisdiction by another agency enters the City of Jackson’s jurisdiction. The general order

requires officers to follow the same guidelines that are applied to pursuits initiated by City

of Jackson officers.

¶19.   The City of Jackson claims that today’s case is similar to McCoy v. City of Florence,

949 So. 2d 69, 78-79 (Miss. Ct. App. 2006), in which the Court of Appeals found that

officers from the City of Richland did not participate in a pursuit initiated by a City of

Florence officer. In McCoy, a City of Florence officer initiated a pursuit of a driver who had

a suspended license and had sped away from the officer before he could be arrested. Id. at




       7
          With regard to the factors relevant in the case before us, we distinguish today’s case
from Law, 2011 WL 1498368, at *15, where we stated that “[s]ince this Court has not held
that all ten factors must be considered, this Court addresses only those factors that the trial
court and parties addressed.” We agree that not all ten factors must be considered by the trial
court. However, in Law, we upheld a trial court’s finding of reckless disregard based on the
factors relevant to that case – namely, the factors that demonstrated that the trial court’s
holding was supported by substantial evidence. See Id. Today, as part of the totality-of-the-
circumstances analysis, we find all ten factors relevant and consequently address each one.
See Richardson, 913 So. 2d at 978.

                                              11
73-74. The pursuit neared the City of Richland, and Richland police officers blocked traffic

at intersections on Highway 49 in Richland. Id. at 74. The Court of Appeals found that,

other than the City of Richland officers blocking traffic, “[t]here is no other evidence

regarding Richland’s involvement in the pursuit. That Richland police officers prevented

traffic from entering Highway 49 is not involvement in a pursuit. At best, they were

bystanders. Accordingly, we find that Richland was not involved in [the pursuit].” Id. at 79.

We find the facts of today’s case to be distinguishable from those in McCoy. While JPD

officers did block traffic at various intersections, the police officers also followed Officer

Razor and Wilson for several miles and testified that they had intended to provide assistance

to Officer Razor while he was pursuing Wilson in their jurisdiction. Therefore, we find that

the JPD officers – at least in a supporting role – participated in the pursuit. We now address

each of the Richardson factors.

       A.     Length of the Chase

¶20.   The trial court found that the entire pursuit was approximately eleven miles long, with

six or more miles being within the city limits of Jackson. It is undisputed that City of

Jackson officers initially were not involved in the pursuit. The City of Jackson argues that

the evidence produced at trial supports a finding that the City of Jackson’s involvement in

the pursuit was less than four or five miles. The City of Jackson quotes the following

passage of testimony:

       [Plaintiff’s Counsel]: Do you know the distance in miles from Highway 80 all
       the way to Congress Street where the crash occurred in downtown Jackson?
       Do you know the distance in miles?

       [Officer Coleman]: I’d say about four or five miles, but exact distance no.

                                             12
         [Plaintiff’s Counsel]: I think that’s a fair representation.

The plaintiff’s expert, Waller, however, opined that the City of Jackson officers were

involved in the pursuit for five to six miles.

         B.     Type of Neighborhood

¶21.     The trial judge noted in his opinion and order that Wilson drove through both

commercial and residential areas while being pursued. Officer Coleman testified that the

area of Robinson Road where the pursuit occurred contained residential and commercial

neighborhoods. He also testified that churches, day care centers, and funeral homes are

located in the area. The downtown Jackson area is mostly commercial, with a few residential

areas.

         C.     Characteristics of the Streets

¶22.     The trial court did not address the characteristics of the streets in its opinion and order.

Other than statements regarding the slight incline on Capitol Street, there is no evidence that

the streets were particularly hilly, curvy, or poorly maintained.

         D.     Presence of Vehicular or Pedestrian Traffic

¶23.     The trial court did not address the presence of vehicular or pedestrian traffic in its

opinion and order. The pursuit began on a Saturday afternoon at approximately 5:42 p.m.

Waller testified that he did not know the traffic conditions in the downtown Jackson area at

the time of the collision. He also stated that he did not know if any pedestrians were in the

area. Lieutenant McDonald stated in his narrative report that traffic was light in the area of

Amite Street and Gallatin Street. Officer Razor testified that there was little to no traffic in

the downtown Jackson area at the time of the pursuit.


                                                 13
       E.       Weather Conditions and Visibility

¶24.   The trial court noted in its opinion and order that the weather was clear and sunny

during the pursuit. The testimony at trial supports this finding.

       F.       The Seriousness of the Offense for Which the Police are Pursing the
                Suspect

¶25.   The trial court stated in its order that the JPD officers had been aware that Wilson’s

offenses were not felonies. Officer Coleman testified that he had not been aware of whether

Wilson had committed any felonies or serious crimes at the time of the pursuit. Waller also

testified that none of Wilson’s offenses were serious enough for the pursuit to continue into

the city limits of Jackson.

       G.       Whether the Officer Proceeded with Blue Lights and Sirens.

¶26.   The trial court did not discuss this factor. Officer Coleman testified that he had his

blue lights and siren on during the pursuit, that he deactivated them when he terminated the

pursuit at Amite Street, and that he activated them again when he realized that the collision

had occurred.

       H.       Whether the Officer had Available Alternatives Which Would Lead to
                the Apprehension of the Suspect Besides Pursuit.

¶27.   The trial court stated in its opinion and order that the JPD officers were aware that the

Metro One helicopter was observing the pursuit around the area of Ellis Avenue and that an

officer had the tag number of the vehicle. Andy Robinson, the tactical flight officer for

Metro One, testified that JPD had acknowledged that he was above them somewhere between

Ellis Avenue and Amite Street. Officer Coleman testified that he could not remember




                                              14
exactly when he had become aware that Metro One was observing the pursuit, but that he

thought it was sometime after he had reached the three-way split at Amite Street.

       I.     The Existence of Police Policy Which Prohibits Pursuit Under the
              Circumstances

¶28.   The trial court focused much of its opinion and order on JPD General Order 600-20.

First, the trial court cited Waller’s testimony that the JPD officers had violated the order by:

not stopping or proceeding in a direction away from Wilson and instead driving parallel to

the path of Wilson; arriving at the intersection of Capitol Street and Lamar Street prior to

Wilson; being present at that intersection; and further following Wilson on Capitol Street.

The trial court also found that JPD Officers Coleman and Spann violated General Order 600-

20 by not obtaining permission to join in Officer Razor’s pursuit and by having more than

two patrol cars in pursuit of Wilson’s vehicle.

¶29.   We find some of the trial court’s analysis of General Order 600-20 to be erroneous.

First, the trial court stated that JPD Officers Coleman and Spann did not obtain permission

to join in Officer Razor’s pursuit. To the contrary, Sergeant Amy Barlow testified that she

had advised City of Jackson patrol units to monitor traffic and assist with traffic when the

pursuit had entered the City of Jackson’s jurisdiction. The trial court also found that the JPD

officers had violated the general order by having more than two patrol cars involved in the

pursuit. General Order 600-20 states: “Unless circumstances dictate otherwise, a pursuit

shall consist of no more than two police vehicles, a primary and a secondary unit. All other

personnel shall stay clear of the pursuit unless instructed to participate by a supervisor.”

(Emphasis added.) As noted above, the JPD officers were instructed by their supervisor to



                                              15
monitor the pursuit and assist with traffic. Thus, they did not violate this portion of the

General Order.

¶30.   The trial court also considered that the JPD officers did not properly terminate their

pursuit in accordance with the General Order. The Order instructs officers to “either come

to a complete stop in a safe location and await further instructions from the supervisor or

travel in the opposite direction of travel from the pursuit.” Waller testified that JPD Officers

Coleman and Spann had traveled in a parallel direction to the pursuit after terminating, thus

violating the General Order. We should note, however, that the officers traveled in the only

lawful direction available – east on Capitol Street.

       J.     The Rate of Speed of the Officer in Comparison to the Posted Speed
              Limit

¶31.   The trial court did not discuss the speed of the JPD officers’ vehicles. The trial court

did, however, state that Wilson had been speeding. Waller testified that he thought the JPD

officers had been speeding and that he based his opinion on the fact that the officers had been

at the site of the collision and had helped Officer Razor arrest Wilson. Officer Coleman

testified that he was driving at approximately forty-five miles per hour on Robinson Road,

which has a speed limit of thirty-five miles per hour.

¶32.   We consider the totality of the circumstances when determining an issue of reckless

disregard. Richardson, 913 So. 2d at 978. As such, we also take into account that the JPD

officers did not initiate the pursuit and that they consistently have claimed that their role in

the pursuit was to assist with traffic, protect citizens, and protect Officer Razor if needed.




                                              16
For example, when asked about the role of Officers Coleman and Spann in the pursuit,

Lieutenant McDonald stated:

       They were to assist the Raymond officer because he was out of his jurisdiction,
       he was by himself, he was in an unfamiliar area. And for officer safety - - and
       this is our belief, that when officers come from another jurisdiction that they
       need that type of support. He had nobody else. Had something happened to
       where his life was in danger, no one would be there. So that’s why we take it
       upon ourselves to assist in that matter.

Although these are not factors traditionally included in a reckless-disregard analysis, the

unique facts of this case warrant consideration of the foregoing facts.

¶33.   We find that the trial court’s finding that the JPD officers “acted in reckless disregard

of the safety of others” is not supported by substantial evidence. Notably, the trial court did

not discuss facts that tend to show that the City of Jackson did not act with reckless

disregard: the streets were not particularly curvy, hilly, or poorly maintained; there was little

to no traffic in the downtown Jackson area; the JPD officers engaged their blue lights and

sirens during the pursuit; the JPD officers did not travel at an usually high rate of speed. The

trial court also did not consider that the JPD officers had been ordered by their supervisor to

monitor and assist with traffic and erroneously concluded that the officers did not have

permission to aid in the pursuit. Finally, the JPD officers testified that they were motivated

to aid Officer Razor out of concern for his safety within their jurisdiction.

¶34.   Based on the totality of the circumstances, we find that the JPD officers did not act

with reckless disregard. We have defined reckless disregard as:

       the voluntary doing by motorists of an improper or wrongful act, or with
       knowledge of existing conditions, the voluntary refraining from doing a proper
       or prudent act when such act or failure to act evinces an entire abandonment



                                               17
       of any care, and heedless indifference to results which may follow and the
       reckless taking of chance of accident happening without intent that any occur.

Presley, 40 So. 3d at 523 (citations omitted). The City of Jackson’s actions in today’s case

do not evince “an entire abandonment of any care.” Id. Thus we are constrained to find that

the trial court’s judgment was not supported by substantial evidence. Because we find that

the City of Jackson did not act with reckless disregard, we need not address the issue of

proximate cause.

                                     CONCLUSION

¶35.   Based on today’s discussion, we reverse the judgment of the Circuit Court of the First

Judicial District of Hinds County entered in favor of Mary Gray and Peggy Pettaway as

coadministrators of the estate of Alice Clausell, and against the City of Jackson, and we

render judgment here in favor of the City of Jackson.

¶36.   REVERSED AND RENDERED.

    WALLER, C.J., DICKINSON, P.J., RANDOLPH, LAMAR, KITCHENS,
CHANDLER AND KING, JJ., CONCUR. PIERCE, J., NOT PARTICIPATING.




                                             18